Valentine, P. J.,
At the time of the issuance of execution upon the above judgment, viz., September 9, 1950, this judgment had been revived by scire facias issued to October term, 1944, no. 1333, and upon which judgment had been duly entered on September 8, 1949.
The contention of defendant is that execution should have been issued upon the revived judgment, rather than upon the earlier one.
While the authorities upon this question are somewhat in conflict, we are constrained to the conclusion that where, as here, judgment has been entered upon the scire facias, execution should be upon the last judgment. The judgment entered on the scire facias is, in *462effect, a new judgment for a greater sum than the old one. We are in accord with the view expressed by Judge Eagen in First National Bank of Scranton v. Jermyn et al., 63 D. & C. 569, 572, as follows:
“The judgments are merely a series which support one another. The last judgment of the series is that by which the amount of plaintiff’s claim is ascertained and his right to execution therefor determined. The several judgments in the sci. fa. proceedings have served to continue the lien against and preserved plaintiff’s right to seize, upon execution process, all the real estate subject to the original judgment.”
Therefore, the rule is made absolute.